Title: To John Adams from John Jay, 1 November 1785
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 1st: November 1785
          
          My last to you was of the 14th: Ult: by the Ship Betsey Capt. Thomas Watson—since that time, I have had the Pleasure of receiving and laying before Congress your Dispatches of 6th, 8th, & 10th: August last.—
          We concur so perfectly in Sentiment respecting public Affairs and what ought to be done, that I find no Occasion to enlarge on those Heads.—
          In a late Report I have called the Attention of Congress to this serious Question Vizt. Whether the United States should withdraw their Attention from the Ocean and leave Foreigners to fetch and carry for them, or whether it is more their Interest to look forward to naval Strength and maritime Importance, and to take and persevere in the Measure proper to attain it?—
          The Diversity of Opinions on this point renders it necessary that it should be well considered and finally decided. The Eastern and Middle States are general for the latter System, and tho’ the others do not openly avow their preferring the former, yet they are evidently inclined to it. Hence it is that the most leading Men in Congress from that Quarter, do not only not promote Measures for vesting Congress with power to regulate Trade, but as the common Phrase is throw cold Water on all such Ideas.—
          Having few or no Ships of their own, they are averse to such Duties on foreign ones as will greatly advance the Price of Freight; nor do they seem much disposed to sacrifice any present Profits for the Sake of their Neighbours who have Ships and wish to have more.—
          We hear much of the Algerines having declared War against the United States—none of our Advices are official, but as the Intelligence comes directly from Nantes, Bordeaux and L’Orient there seems to be much Reason to fear it is true.—
          The public Papers herewith sent, will inform you of our common occurrences; and I wish it was in my power to tell you what Congress mean to do respecting many Matters on which they are to decide. The Representation is at present slender and will I suspect continue so till the new Members come on.—
          I have the Honor to be with great and sincere Esteem and Regard / Dear Sir / Your most obt. & very hble: Servt.
          
            John Jay—
          
        